Citation Nr: 1538246	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether the Veteran's request for waiver of recovery of overpayment of educational benefits for the school term beginning in January 2012 was timely filed.

2.  Entitlement to waiver of recovery of overpayment of educational benefits for the school term beginning in January 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to July 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Committee on Waivers and Compromises (CoWC) at the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Muskogee, Oklahoma.

The June 2013 CoWC decision held that the Veteran's request for waiver of recovery of overpayment of educational benefits for the school term beginning in January 2012 was untimely filed.  The CoWC decision also denied entitlement to waiver of recovery of overpayment of educational benefits for the school term beginning in January 2013.  


REMAND

The Veteran is seeking a waiver of recovery of the overpayment of educational benefits he received for school terms beginning in January 2012 and in January 2013.  He contends that his service-connected disabilities prevented him from completing his educational responsibilities.  He also claims that he has been unable to work due to his service-connected disabilities, and that repayment of this debt would cause him severe hardship.

Letters from the RO dated April 19, 2012 and February 12, 2013, explained to the Veteran that his entitlement to educational benefits had changed resulting in overpayments of educational benefits.  Both letters also stated, "Our Debt Management Center will send you information about the amount of the debt, how to repay it, and your rights regarding your debt."  However, the actual notice letters from the Debt Management Center, which are referenced by the RO elsewhere in the file, are not found in the record on appeal.

As the request for waiver of recovery of overpayment of educational benefits for the school term beginning in January 2012 was denied as being untimely filed; and given the fact that the amount of the overpayment cited in the June 2013 CoWC decision ($8,404.77), does not equal the overpayment amounts cited in the RO's letters dated April 19, 2012 and February 12, 2013, either separately or combined, the RO must obtain copies of the actual notice letters sent from Debt Management Center concerning the debts at issue herein.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  

Regardless of his response, the RO place a copy of the overpayment notification letters sent from VA's Debt Management Center concerning the two debts at issue herein in the Veteran's claims file.  It appears that the earlier letter may have been sent on May 24, 2012.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above, and any other development as may be indicated, the issues on appeal must be re-adjudicated.  In doing so, the RO must indicate the school term during which each respective overpayment was formed, and also provide an accounting as to the amount of each overpayment.

If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

